DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The only reference to controlling the intake valves to allow specified air charge to pass through the working chambers during deceleration or coasting is on paragraph [0181], where it says “ in an engine without valve deactivation capability air is pumped through the working chamber.”. This description is not sufficient to reasonably describe the claimed subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidner et al. (US 2005/0193988 A1).
Regarding claim 1, Bidner discloses a method of controlling operation of an internal combustion engine (10) having a plurality of working chambers (30), wherein each working chamber is defined by a cylinder having at least one intake valve (52a, 52b) and at least one exhaust valve (54a, 54b), the method comprising:
operating the engine to deliver a desired engine output (TQ);
detecting a condition that the engine is coasting or decelerating (all or part of the cylinders can be operated in a fuel-cut state to provide improved vehicle deceleration; paragraph [0038]); in response to said condition, preventing fuel to be delivered to all of the working chambers (operating all cylinders with air pumping through and substantially no injected fuel, illustrated as line 3A1-8 in the example presented in FIG. 3A1; paragraph [0109]); and during said condition, operating the intake valves (52a, 52b) of the working chambers to control a specified air charge of air passing through the cylinders of the non-fueled working chambers. operating the engine to deliver a desired engine output (TQ); detecting a condition that that no torque is being requested from the engine (decelerating); in response to said condition, preventing fuel to be delivered (fuel-cut) to all of the working chambers; and during said condition, operating the intake valves (52a, 52b) of the working chambers to control a specified air charge of air passing through the cylinders of the non-fueled working chambers; see figures 3A1 and 3A2.
Regarding claim 2, wherein the condition is detected as a result of no torque (TQ) being requested from the engine.
Regarding claim 3, wherein the air charge is controlled by controlling the timing (different valve timing based on engine speed and load, for example; paragraph [0176]) 
of one or more of the opening and closing of the intake valve (52a, 52b).
Regarding claim 4, wherein the air charge is controlled by controlling a valve lift (different airflow can be provided with different valve lift or timing; paragraph [0174]) profile of the intake valve.
Regarding claim 5, wherein the intake valve (52a, 52b) is operated to reduce air induction compared to a normal lift profile.
Regarding claim 6, wherein timing of the intake valve is actuated to implement an early intake valve closing (EIVC) or late intake valve closing (LIVC) profile to reduce said air induction (paragraph [0265]).
Regarding claim 7, wherein fuel delivery is prevented (fuel-cut) to the working chambers according to a decel cutoff state (deceleration fuel-cut state).
Regarding claim 8, wherein the decel cutoff state comprises deceleration fuel cutoff (DFCO) (fuel-cut conditions).
Regarding claim 9, Bidner a method of controlling operation of an internal combustion engine having a plurality of working chambers, wherein each working chamber is defined by a cylinder having at least one intake valve (52a, 52b) and at least one exhaust valve (54a, 54b), the method comprising:
operating the engine to deliver a desired engine output (TQ);
detecting a condition that that no torque (decelerating or coasting) is being requested from the engine; in response to said condition, preventing fuel (fuel-cut) to be delivered to all of the working chambers; and during said condition, operating the intake valves (52a, 52b) of the working chambers to control a specified air charge of air passing through the cylinders of the non-fueled working chambers.
Regarding claim 10, wherein the air charge is controlled by controlling the timing of one or more of the opening and closing of the intake valve (52a, 52b), or by controlling a valve lift profile of the intake valve
Regarding claim 11, wherein the intake valve (52a, 52b) is operated to reduce air induction compared to a normal lift profile.
Regarding claim 12, wherein timing of the intake valve is actuated to implement an early intake valve closing (EIVC) or late intake valve closing (LIVC) profile to reduce said air induction (reducing air charge in the cylinders; paragraph [0265]).
Regarding claim 13, wherein fuel delivery is prevented to the
working chambers according to a decel cutoff state (deceleration condition; paragraph [0241]).
Regarding claim 14, Bidner discloses an internal combustion engine (10), comprising: a plurality of working chambers (30), wherein each working chamber is defined by a cylinder having at least one intake valve (52a, 52b) and at least one exhaust valve (54a, 54b); a controller (12) operatively coupled to direct operation of engine including the at least one intake valve and at least one exhaust valve; the controller further configured for: directing operation of the engine to deliver a desired engine output (TQ); detecting a condition that the engine is coasting or decelerating (deceleration); in response to said condition, preventing fuel (fuel-cut) to be delivered to all of the working chambers; and during said condition, directing operation of the intake valves (52a, 52b) of the working chambers to control a specified air charge of air passing through the cylinders of the non-fueled working chambers. wherein the condition is detected as a result of no torque being requested from the engine; see figures 3A1 and 3A2.
Regarding claim 15, wherein the air charge is controlled by controlling the timing (valve timing; [0173]) of one or more of the opening and closing of the intake valve.
Regarding claim 16, wherein the air charge is controlled by controlling a valve lift (0174]) profile of the intake valve.
Regarding claim 17, wherein the intake valve (52a, 52b) is operated to reduce air induction compared to a normal lift profile.
Regarding claim 18, wherein timing of the intake valve is actuated to implement an early intake valve closing (EIVC) or late intake valve closing (LIVC) profile to reduce said air induction (reducing air charge in the cylinders; paragraph [0265]))
Regarding claim 19, wherein fuel delivery is prevented to the working chambers according to a decel cutoff state (fuel cut-off during deceleration)
Regarding claim 20, wherein the decel cutoff state comprises deceleration fuel cutoff (DFCO).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose deactivating all or some of the cylinders during deceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747